Title: To James Madison from James Trecothick Austin, 14 February 1815
From: Austin, James Trecothick
To: Madison, James


        
          Sir.
          Boston Feby 14: 1815
        
        My esteemed father in Law the late Vice President of the United States authorized me to expect from your Excellency a favorable consideration whenever the selection was to be made of a Comptroller of the Treasury.
        Permit me in his name most respectfully to submit my wishes to your attention. With prof[o]und respect
        
          James T Austin
        
      